DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 7-9 are objected to because of the following informalities:  Claim 7 recites the limitation “a first quarter-wave plate rotated…” This limitation should be rewritten to positively recite the process step similarly to the other steps of the method. For example the limitation may be replaced with “rotating a first quarter-wave plate providing a first quarter-wave plate rotated…” Appropriate correction is required. Claims 8-9 depend from claim 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said second quarter-wave plate" in line 17.  There is insufficient antecedent basis for this limitation in the claim. The limitation should be "said 
4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest a method for creating an alignment layer comprising converting a linearly-polarized beam of radiation to circular polarization with a first quarter waveplate, producing discontinuities of an integral number of waves in the optical path difference with a birefringent layer of a lens assembly, converting beam output of the lens assembly from circular polarization to linear polarization with a second quarter waveplate and providing a thin film of material that is photoaligned by the linearly polarized output of the second quarter waveplate within the context of claim 1. The prior art also does not teach or reasonably suggest a method for creating an alignment layer comprising providing a combination of polarizing beamsplitters and mirrors comprising an interferometer, such that radiation is divided between the two paths of the interferometer with a fraction of radiation propagating into each arm of the interferometer being adjusted by the rotation of a half waveplate; providing a lens placed into one arm of the interferometer, and providing a quarter waveplate to convert the combined beam output from the interferometer from circular to linear polarization within the context of claim 4. The prior art also does not teach or reasonably suggest a method for creating an alignment layer comprising converting a linearly-polarized beam of radiation to circular polarization with a first quarter waveplate .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tabirian et al (US 10,114,239) teaches converting a linearly polarized beam 301 to circular polarization with a first quarter waveplate 311, providing a lens assembly with a birefingent layer 320, converting the beam output of assembly from circular to linealr polarization with a second quarter waveplate 312, and providing a thin film 330 to be photoaligned on a substrate 340 (Fig. 3A). However, Tabirian does not disclose producing discontinuities of an integral number of waves in the optical path difference with said birefringent layer (see Fig. 6 of instant specification). Gu et al (US 2016/0161648) discloses a process of forming a photoalignment layer comprising a first quarter waveplate 20 to convert a linearly polarized beam to circular polarization, a lens 24, a second quarter waveplate 10, and a substrate 18 having an alignment layer 16. Gu also discloses alternative embodiments comprising a half waveplate 30 acting as a polarization beamsplitter or comprising a lens 56, birefringent prism 54, and quarter waveplate 62 (Fig. 1-3; [0019]-[0022]). However, Gu does not disclose the specific configurations set forth in claims 1, 4, or 7. Shemo et al (US 2008/0226844) discloses a method of exposing an alignment layer 20 on a substrate 15 to linearly polarized light through aperture 120 (Fig. 4A, [0050]-[0052]), but does not disclose the specific configurations set forth in claims 1, 4, or 7. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715